Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (U.S. 2018/0294941) in view of Barr et al. (U.S. Pub No. 2018/0287770 A1).


1. Chapman teaches a cable modem termination system (CMTS) device comprising memory and processing circuitry, the CMTS device configured to: determine, by the CMTS device, a group of receiving devices, wherein the group of receiving devices comprises a cable modem [par 0029, 0045, 0046, The MAC scheduler is further configured to assign one or more of the interference groups to at least one transmission group based upon predetermined criteria, and determine an upstream bandwidth constraint and downstream bandwidth constraint for the at least one transmission group IG Discovery facilitates assigning cable modems 16 to one or more interference groups 30. In some embodiments, during IG Discovery, each of cable modems 16 transmits an interference pattern upstream. The process may be repeated for various frequencies and cable modems 16. Interference groups 30 may not be updated often. Updating interference groups 30 comprises informing cable modems 16 categorized in respective interference groups 30 as to their membership]; determine, by the CMTS device, to disable sounding and resource block allocation between the CMTS device and the group of receiving devices in the frequency band during the time period [par 0064, 0068, 0086, Various frequency ranges used by cable modems 16 in any one of interference groups 30 may be divided in time into resource blocks, such as upstream resource blocks 32, downstream resource blocks 34 and guard time resource blocks 36. In a general sense, the time and frequency employed to transmit an amount of data may be grouped as a resource block. At 86, the cable modem associates minislots or symbols times in upstream transmissions with minislots or symbols in downstream receptions, aligning upstream and downstream symbols. On the other hand, if upstream transmission is scheduled, at 88, the cable modem suppresses upstream transmission during the anticipated time window, forfeiting the upstream transmission opportunity], a message to the group of receiving devices, the message including instructions indicating a use of the frequency band for the upstream communications during the time period [par 0113, 0120,  In FDD, the spectrum resource is organized into frequency bands/channels. In a particular example of an FDD channelization plan with a full FDX spectrum from 108 MHz to 1218 MHz, there are 6 OFDM DS channels and 12 OFDMA upstream channels having a maximum DS and US channel width at 192 MHz and 96 MHz, respectively. In TDD, the DS and US share a single common frequency band by taking turns transmitting. In particular embodiments, the US is framed with minislots and the DS packets are transmitted as a continuous bitstream without a frame structure. In the particular example illustrated in FIG. 17, first TG (TG1) is allocated US RBs 1-3 and DS RBs 2-6, and second TG (TG2) is allocated DS RBs 1-2 & 4-6 and US RBs 4-6. Third TG (TG3) is allocated DS RBs 1-3 & 5-6 and US RBs 7-8, and fourth TG (TG4) is allocated DS RBs 1-5 and US RBs 10-12].
 	Chapman fail to show determine, by the CMTS device, a frequency band for upstream communications from the group of receiving devices to the CMTS device during a time period; and send, by the CMTS device, based on the determination to disable the sounding and resource block allocation, wherein the message further comprises instructions to disable the sounding and resource block allocation between the CMTS device and the group of receiving devices in the frequency band during the time period.
 	In an analogous art Barr show determine, by the CMTS device, a frequency band for upstream communications from the group of receiving devices to the CMTS device during a time period; wherein the message further comprises instructions to disable the sounding and resource block allocation between the CMTS device and the group of receiving devices in the frequency band during the time period [par 0013, 0014, The head-end equipment comprises a memory configured to store a plurality of instructions; and one or more processors. In some embodiments, the one or more processors is configured to retrieve the plurality of instructions from the memory, and upon execution of the plurality of instructions is configured to generate an advanced warning signal to be provided to one or more modems associated with the IG. In some embodiments, the advanced warning signal communicates an information that the select modem in the IG will be initiating the upstream communication in the select frequency band, as well as information on a start time and the duration of the upstream communication].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman and Barr because this provides a system and method for signaling to enable full duplex in a cable modem communication networks.

2. Chapman and Barr disclose the device of claim 1, wherein the group of receiving devices comprises devices configured to communicate in a full-duplex mode of communication in the second frequency band [Chapman, par 0040, According to the T-R coordination scheme, cable modems 16 are categorized into interference groups 30, such that no cable modem of any one interference group transmits upstream in a frequency range simultaneously as another cable modem in the same interference group receives downstream in the frequency range, facilitating full duplex communication in cable network 12 across the frequency range].

8. Chapman demonstrate a cable modem (CM) device comprising memory and processing circuitry, the CM device comprising configured to communicate using a second frequency band having downstream [par 0029, wherein the MAC scheduler is configured to implement a transmission-reception (T-R) coordination scheme among a plurality of cable modems in the cable network wherein according to the T-R coordination scheme, the cable modems are categorized into interference groups, wherein no cable modem of any one interference group transmits upstream in a frequency range simultaneously as another cable modem in the same interference group receives downstream in the frequency range, facilitating full duplex communication in the cable network across the frequency range], the group of devices comprising the CM device [par 0040, According to the T-R coordination scheme, cable modems 16 are categorized into interference groups 30, such that no cable modem of any one interference group transmits upstream in a frequency range simultaneously as another cable modem in the same interference group receives downstream in the frequency range, facilitating full duplex communication in cable network 12 across the frequency range], the message including instructions indicating a use of the frequency band for an upstream communication the upstream communications [par 0113, 0120,  In FDD, the spectrum resource is organized into frequency bands/channels. In a particular example of an FDD channelization plan with a full FDX spectrum from 108 MHz to 1218 MHz, there are 6 OFDM DS channels and 12 OFDMA upstream channels having a maximum DS and US channel width at 192 MHz and 96 MHz, respectively. In TDD, the DS and US share a single common frequency band by taking turns transmitting. In particular embodiments, the US is framed with minislots and the DS packets are transmitted as a continuous bitstream without a frame structure. In the particular example illustrated in FIG. 17, first TG (TG1) is allocated US RBs 1-3 and DS RBs 2-6, and second TG (TG2) is allocated DS RBs 1-2 & 4-6 and US RBs 4-6. Third TG (TG3) is allocated DS RBs 1-3 & 5-6 and US RBs 7-8, and fourth TG (TG4) is allocated DS RBs 1-5 and US RBs 10-12].
 	Chapman fail to show wherein having downstream communications between a headend device and a group of devices and first upstream communications between the headend device and the group of devices, the CM device further configured to: receive a message from the headend device, the message further comprises instructions to disable sounding and resource block allocation between the second device and the group of devices in the frequency band.
 	In an analogous art Barr show wherein having downstream communications between a headend device and a group of devices and first upstream communications between the headend device and the group of devices, the CM device further configured to: receive a message from the headend device, the message further comprises instructions to disable sounding and resource block allocation between the second device and the group of devices in the frequency band par 0013, 0014, The head-end equipment comprises a memory configured to store a plurality of instructions; and one or more processors. In some embodiments, the one or more processors is configured to retrieve the plurality of instructions from the memory, and upon execution of the plurality of instructions is configured to generate an advanced warning signal to be provided to one or more modems associated with the IG. In some embodiments, the advanced warning signal communicates an information that the select modem in the IG will be initiating the upstream communication in the select frequency band, as well as information on a start time and the duration of the upstream communication].


9. Chapman and Barr creates the device of claim 8, wherein the second device includes a headend device [Chapman, par 0036, the network was capable of broadband transmission in the downstream direction, from the head end to the subscriber, but not in the upstream direction-communication from the subscriber back to the head end was possible only via a telephone line. In recent years, cable operators have been investing heavily to upgrade their buried cables from half to full duplex as a necessary first step to capitalize on the demand for integrated data and voice services]

10.    Chapman and Barr provides the device of claim 8, wherein the third device includes a cable modem [par 0032, FIG. 1 illustrates a cable network 12 (indicated generally by an arrow) facilitating full duplex communication between a cable modem termination system (CMTS) 14 and one or more cable modems (CMs) 16].

11.    Claim 11 is a claim to a device to carry out the device of claim 2. Therefore claim 11 is rejected under the same rationale set forth in claim 2.

17.    Claim 17 is a claim to a system to carry out the device of claim 1. Therefore claim
17    is rejected under the same rationale set forth in claim 1.

18.    Claim 18 is a claim to a system to carry out the device of claim 2. Therefore claim
18    is rejected under the same rationale set forth in claim 2.

4. 	 Claims 3, 6, 7, 12, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (U.S. 2018/0294941) in view of Barr et al. (U.S. Pub No. 2018/0287770 A1) in further view of Dravida et al. (U.S. Pub No. 2002/0085589 Al).


3. Chapman and Barr creates the device of claim 1, Chapman and Barr fail to show wherein the message comprises a type-length-value (TLV) message.
 	In an analogous art Dravida show wherein the message comprises a type-length-value (TLV) message [par 0328, The structure of the Service Specific Options field is as shown in FIG. 40C. The Service Specific Options field begins with a "Number of Options" subfield 1434. The value contained in this field indicates how many Option entries 1436,.. ., 1440 follow. Each Option entry has the "Type-Length-Value" structure 1442, 1444, 1446].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Dravida because the message provides a service specific options field.

6. Chapman and Barr illustrate the device of claim 1, Chapman and Barr fail to show wherein the upstream communication comprises a unicast transmission.
par 0163, The 12-bit RID allows the system to address 4096 entities which can be used to indicate an entity (Unicast), a group of entities (for Multicast) or all entities (for Broadcast)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Dravida because there a need for an access technology that can expand the bandwidth available to the end user to a level that is consistent with the capacity of the optical network core such that a true peer-to-peer broadband internet

7. Chapman and Barr conveys the device of claim 1, Chapman and Barr fail to show wherein the first message comprises a multicast transmission.
 	In an analogous art Dravida show wherein the first message comprises a multicast transmission[par 0163, The 12-bit RID allows the system to address 4096 entities which can be used to indicate an entity (Unicast), a group of entities (for Multicast) or all entities (for Broadcast)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr and Dravida because there a need for an access technology that can expand the bandwidth available to the end user to a level that is consistent with the capacity of the optical network core such that a true peer-to-peer broadband internet



15. Claim 15 is a claim to a device to carry out the device of claim 6. Therefore claim 15 is rejected under the same rationale set forth in claim 6.

16. Claim 16 is a claim to a device to carry out the device of claim 7. Therefore claim 16 is rejected under the same rationale set forth in claim 7.

19. Claim 19 is a claim to a system to carry out the device of claim 3. Therefore claim 19 is rejected under the same rationale set forth in claim 3.

5.  	Claims 4, 5, 13, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (U.S. 2018/0294941) in view of Barr et al. (U.S. Pub No. 2018/0287770 A1) in further view of Zinevich et al. (U.S. Pub No. 2002/0085589 Al).

4. Chapman and Barr illustrate the device of claim 1, Chapman and Barr fail to show wherein the frequency band is a first frequency band, wherein the device is further configured to determine a second the first frequency band that includes a start frequency of approximately 258 MHz, and an end frequency of approximately 1218 MHz,
par 0038, The DOCSIS 3.1 downstream band is 258 MHz (optional 108 MHz) to 1218 MHz (optional 1794 MHz)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Znevich because a cable system includes a DOCSIS 3.0 or 3.1 communication.
 	Chapman shows wherein second downstream communications between the device and the group of receiving devices are available in the second frequency band when the first downstream communications are disabled in the first frequency band [Chapman, par 0031, Amplifiers 20 enable full band communication for both upstream and downstream network traffic, and implement AIC with ringing (e.g., echo) suppression. Taps and splitters 22 may enable full band communication for downstream and upstream traffic].

5. Chapman and Barr create the device of claim 1, Chapman and Barr fail to show wherein the second frequency band includes a start frequency of approximately 108 MHz, and an end frequency of approximately 204 MHz.
 	In an analogous art Zinevich show wherein the second frequency band includes a start frequency of approximately 108 MHz, and an end frequency of approximately 204 MHz [par 0038, The DOCSIS 3.1 downstream band is 258 MHz (optional 108 MHz) to 1218 MHz (optional 1794 MHz). The legacy upstream frequency band is from 5 MHz to as high as 42 MHz. The DOCSIS 3.1 upstream band is 5-204 MHz, with support for 5-42 MHz, 5-65 MHz, 5-85 MHz and 5-117 MHz].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr and Znevich because a cable system includes a DOCSIS 3.0 or 3.1 communication.

13. Claim 13 is a claim to a device to carry out the device of claim 4. Therefore claim
13 is rejected under the same rationale set forth in claim 4.

14. Claim 14 is a claim to a device to carry out the device of claim 5. Therefore claim
14 is rejected under the same rationale set forth in claim 5.

20.  Claim 20 is a claim to a system to carry out the device of claim 4. Therefore claim
20 is rejected under the same rationale set forth in claim 4.

21. Claim 21 is a claim to a system to carry out the device of claim 5. Therefore claim 21    is rejected under the same rationale set forth in claim 5.

Response to Arguments
Further, none of the other cited references, taken alone or in any combination, cure the deficiencies of Chapman and Hewavithana with respect to at least the above-noted features of amended independent claim 1. In particular, Dravida appears to be cited as allegedly teaching a TLV message. Zinevich appears to 
Amended independent claims 8 and 17 recite subject matter similar to that recited in amended independent claim 1, and also patentably distinguish over the cited references for at least some of the reasons presented with respect to amended independent claim 1.
Accordingly, for at least the reasons stated above, amended independent claims 1, 8, and 17 are allowable over the cited references. By law, dependent claims 2-7, 9-16, and 18-21 are allowable at least for their respective dependence from amended independent claims 1,8, and 17, notwithstanding their independent recitation of patentable features. Accordingly, reconsideration and allowance of all pending claims is respectfully requested.

The applicant’s arguments are moot in view of newly rejected claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468